Citation Nr: 0008667	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-14 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
November 1969, including a period of duty in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 29, 1996, rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which held that new and material 
evidence sufficient to reopen a previously disallowed claim 
for service connection for an acquired psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) had not been 
submitted.  The veteran testified at a hearing at the RO on 
July 23, 1997, in connection with his appeal.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
psychiatric disorder was denied by the RO in a decision of 
August 1983; the veteran did not appeal the denial following 
notification thereof. 

2.  The veteran subsequently reopened his claim by submitting 
new and material evidence; by a decision of June 3, 1996, the 
Board upheld the RO's denial of service connection for an 
acquired psychiatric disorder, including PTSD.  

3.  Evidence received since the June 3, 1996, Board decision 
includes material which bears substantially and materially on 
the issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, but is neither 
cumulative or redundant, and is so significant that it must 
be considered in order for the Board to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received in support of the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, and the claim is 
reopened.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104 (West 1991 
and Supp. 1998); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed his original claim for service connection 
for VA compensation in June 1983, claiming service connection 
for a psychiatric disorder.  The claim was reviewed by a 
rating board in August 1996.  The evidence at that time 
included service medical records which were negative for 
references to complaints or findings of psychiatric 
abnormality.  Also of record was the report of a VA 
hospitalization in June 1983, which showed that the veteran 
had been admitted for the fourth time for auditory 
hallucinations, depression and suicidal ideation.  The 
diagnosis on Axis I was schizo-affective disorder.  The RO 
proceeded to deny the veteran's claim for service connection.  
The veteran did not appeal the denial within the one-year 
period allowed after notification of the adverse 
determination.  

Submitted by the veteran in July 1983, shortly after the 
above rating decision, was a recent statement from a VA 
physician who reported that he had seen the veteran for 
psychiatric treatment since December 1980.  The duration of 
the disability was of at least one year.  

The veteran submitted a later request for service connection 
for a psychiatric disorder in 1990 and submitted additional 
evidence which was ultimately deemed sufficient to reopen the 
claim.  

Included were VA medical records showing that the veteran was 
admitted to a VA hospital in December 1980 because of bizarre 
behavior and hyperactivity.  The veteran became less 
psychotic during the three months of admission.  At the time 
of discharge from the hospital in late March 1981, the 
diagnosis on Axis I was schizo-affective disorder.  
Environmental stress in the form of marital and family 
problems was noted.  

The veteran was rehospitalized from October to December 1981 
for treatment of schizo-affective disorder.  Psychosocial 
stressors consisting of marital maladjustment and stress 
following a vasectomy were noted.  After discharge from the 
hospital, the veteran received VA outpatient treatment which 
addressed issues of family relationships and anger control.  
He was rehospitalized from April to July 1992, as a result of 
symptoms which consisted of assaultive and threatening 
behavior, paranoid delusions, and sexual and religious 
preoccupation.  He had recently lost his job.  The diagnosis 
was schizo-affective disorder.  A February 1983 report by 
R. Moore, M.D., who had evaluated the veteran in connection 
with a claim for Social Security benefits, contained a 
diagnosis of manic-depressive illness.  

In a statement received in November 1983, the veteran 
provided additional information concerning incidents in 
service claimed to have been traumatic in nature.  He 
described having experienced fear during an enemy attack on 
his base in Vietnam during which he saw a tent go up in 
flames, and reported having later learned that three men had 
been killed.  He claimed that when returning to the United 
States from Vietnam he had been on a plane carrying 
250 coffins of dead soldiers.  He reported subsequent 
episodes of flashbacks related to these incidents and 
nightmares related to the coffins.  He reported having 
experienced hallucinations of voices speaking in Vietnamese.  

Also received in support of the claim were a voluminous 
quantity of computer printouts from the Harvard Community 
Health Program describing outpatient treatment for numerous 
disorders.  The predominant diagnosis in the entries 
pertaining to psychiatric treatment listed a diagnosis of 
schizo-affective disorder.  The records cover the period from 
mid-1984 to late 1994.  Other entries refer to family 
problems and difficulty with temper control.  In April 1991 
it was noted that for a few months during the Gulf War, the 
veteran experienced renewed memories of Vietnam.  In 
July 1994 a physician made a comment that mental illness had 
begun in Vietnam.

In an April 1990 statement, the veteran expressed the belief 
that the beginning of his mental illness dated from the 
development of a sleep disorder in Vietnam, and that he had 
been told by Army doctors at that time, and again later, that 
the problem was just stress and would resolve with rest.  In 
his December 1990 substantive appeal, he claimed that his 
first nervous breakdown in 1980 had occurred on the 
anniversary of his December 1968 flight from Vietnam.  

At a personal hearing held at the RO in January 1991 the 
veteran indicated that shortly after his arrival in Vietnam, 
during the Tet Offensive of 1968, he had been present during 
a rocket attack during which some men were killed a few tents 
away from him.  He claimed that he had had difficulty 
sleeping since then he and described nightmares involving 
feelings of guilt regarding the soldiers in the coffins on 
the plane.  He described episodes of sleeplessness and 
reported that he awakened screaming on occasions, frightening 
his family.

The veteran underwent a VA psychiatric examination in 
June 1992.  He gave a history of depression and of hearing 
voices telling him to commit suicide, as well as frequent 
nightmares concerning an intruder.  He stated that he was 
also jumpy and hypervigilant.  The symptoms had abated for a 
while but had returned in 1976.  He was currently seeing a 
psychiatrist every two months.  He was disturbed about 
television reports of the Gulf War.  He reported flashbacks 
of explosions and fire.  On mental status examination the 
veteran was hyperalert and somewhat tense.  On talking about 
combat events in Vietnam, his speech was choked with emotion 
and he became distressed and tearful.  The diagnoses were 
schizo-affective disorder, bipolar type, and post-traumatic 
stress disorder.  

A further VA examination was performed in January 1994.  The 
veteran had been employed for about five years and was taking 
Thorazine and Lithium.  He broke down and cried while 
reporting his experiences in Vietnam.  The examiner commented 
that events in Vietnam appeared to be very traumatic to him.  
The diagnoses were schizo-affective disorder, chronic, and 
post-traumatic stress disorder, chronic, delayed.  

In response to letters from the RO requesting information 
concerning the specifics about the claimed stressors that he 
reexperienced, including the dates, places, units of 
assignment, and the names of friends killed or wounded, the 
veteran submitted statements dated in December 1994 and 
April 1995 providing additional details concerning the 
previously reported incidents involving the rocket attack and 
the flight home in a plane carrying coffins.  He claimed that 
the rocket attack occurred less than 36 hours after his 
transfer to a supply depot outside of Long Binh in late March 
or early April 1968.  He did not know the names of the two 
men killed as he had just arrived.  He stated that in late 
June or early July 1968 he was moved to a supply depot 
outside of Da Nang where there was always fighting on the 
perimeter, and they could hear and see explosions from 
helicopter gunships firing in the distance.  He related that 
the first time he heard voices was in October 1968 in Da Nang 
, while working at the depot.  In response to an RO inquiry 
based on information supplied by the veteran, the U.S. Army 
and Joint Services Environmental Support Group reported in 
September 1995 that enemy attacks against Long Binh in March 
and April 1968 were documented but that the ESG was unable to 
document that the 47th General S Group was stationed in 
Vietnam during 1968.  More complete information concerning 
specific incidents and casualties, including the most 
specific date possible, location of the incident, the names 
of the casualties, unit designations to the company level, 
and other units involved would be necessary to permit the ESG 
to research the claimed incidents and casualties more fully.  
It was reported that incidents such as travel in a plane 
carrying coffins were seldom found in the combat records.  

On the basis of the foregoing record, the Board found that 
the veteran's claim was well grounded but that the evidence 
did not support an award of service connection for an 
acquired psychiatric disorder, to include PTSD.  The Board 
found that an acquired psychiatric disorder was documented 
before 1980, more than 10 years after separation, and that 
the diagnoses of PTSD in the record were of limited probative 
value in view of the overall sufficiency of the evidence 
regarding the claimed stressors.  

A March 1996 medical statement is of record from D. B. 
Gadish, M.D., of the Harvard Community Health Plan.  The 
statement was apparently in the possession of the VA at the 
time of the June 1996 Board decision but was not in the 
appellate file and was not reviewed by the Board.  Another 
document, also in the possession of the VA but not before the 
Board, was a copy of a July 1983 Social Security 
Administration administrative law judge finding that the 
veteran was entitled to a period of disability beginning in 
March 1982.  

In the March 1996 statement, Dr. Gadish, of whom the veteran 
had been a patient since 1986, stated that the veteran 
claimed to have been relaxed and laid back before enlisting 
in service and to have had no psychiatric symptoms of any 
kind before July 1968, when he was transferred to Da Nang and 
began to have auditory hallucinations.  Upon transfer to Fort 
Meade in Maryland, the veteran was unable to sleep and used 
alcohol to self-medicate and help himself sleep.  At some 
point the insomnia shifted to hypersomnia and all he wanted 
to do was sleep.  After service, the veteran enrolled in 
college as a business major but immediately experienced 
auditory hallucinations.  Dr. Gadish related that after 
graduating from college, the veteran's depression lifted in 
1973 and he lost weight and became active.  In 1976 it 
returned, and in 1980 the voices became overwhelming.  The 
veteran related that when he was hospitalized in 
December 1980 with acute paranoia, he thought the Vietcong 
were breaking into his house.  He related that after several 
periods of hospitalization and treatment with antipsychotic 
medications, he had continued to hear voices in Chinese or 
Vietnamese if he did not take medication, and would have a 
startle response if hearing a noise in his back yard, even 
without the medication.  Medications did not completely 
prevent his symptoms but took the edge off of them.  
Dr. Gadish's report contained the following concluding 
passages:  

There is no doubt whatsoever in my mind 
that [the veteran's] mental illness began 
while he was in the service.  This mental 
illness has caused him to be unable to 
work for lengthy periods of time (years).  
....I understand that you have had some 
doubts as to the diagnosis of post-
traumatic stress disorder.  [The veteran] 
has a combination of the following:  
Severe anxiety, psychotic symptoms, and 
depression, in addition, he has severe 
insomnia, unless he takes the 
Chlorpromazine.  My working diagnosis is 
schizo-affective disorder.  

[The veteran] served his country.  He got 
sick while in the service.  He deserves 
service-connected benefits.  

Additional records from the Harvard Community Health Plan 
covering the period from June 1984 to November 1996 are of 
record.  Many of the entries recorded therein are duplicates 
of those found in documents previously of record.  The more 
recent entries show psychiatric treatment for 
schizo-affective disorder.  A June 13, 1996, entry by Dr. 
Gadish contains the following inscription:  "Again denied VA 
benefits ,which is absurd [because] his mental illness began 
in the service, I will [continue] to support his plea."  

The veteran testified at a hearing at the RO on July 23, 
1997, in connection with his claim that in October 1968 he 
had experienced the onset of poor sleep as the result of a 
build up of stress over a long period of time, claiming that 
this was the beginning of the bipolar disorder which had 
never gone away.  He stated that at the time of a rocket 
attack in April 1968, he had been saved by sandbags since he 
had been not far from the point of actual impact.  He was not 
sure who he was with at this point.  He related that when he 
was sent to Vietnam he was on temporary duty with an outfit 
called Project Counter, an inventory control team.  Noting 
that a statement from [redacted] had said that they both had 
been assigned to the MACV Headquarters, he indicated that he 
was not sure where he was assigned at that time in Long Binh.  
He described the feeling that even though he was never 
involved in a combat situation, his life was constantly in 
jeopardy while serving in Vietnam because there was always 
fighting on the perimeter and they were always subject to 
attack.  He stated that during the 1970's he was unaware of 
the possibility of receiving treatment for his psychiatric 
symptoms. 

Subsequently received was a copy of a May 1997 statement from 
[redacted], who had served with the veteran in Vietnam.  
He related that he had met the veteran in 1968 in Long Binh 
when assigned to the Long Binh supply depot under MACV 
Headquarters with a primary duty of getting supplies out to 
field troops.  They were located just outside the ammo supply 
dump which was attacked many times by the Vietcong.  He cited 
an attack that occurred on the evening of April 15, 1968, 
noting that he recalled that date well because it was the day 
on which he turned 21.  He indicated that the hit occurred 
about 11 P.M., at which time he and the veteran were about 
50 yards from the perimeter.  They grabbed their weapons and 
went immediately to the bunkers.  He stated that in June they 
had been transferred north to Da Nang, where they were on 
constant watch for attack by sea or land.  When their tour of 
duty ended in November, they could not get a stand-by flight 
from Da Nang, and had to leave the country on a C-140 with a 
load of coffins of deceased veterans.  

II.  Analysis

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1999).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The June 1996 Board decision denying service connection for 
an acquired psychiatric disorder including PTSD was final 
based on the evidence then of record.  38 U.S.C.A. § 7104 
(West 1991).  However, the law permits the reopening of a 
finally adjudicated claim if additional evidence recognizable 
as "new and material" evidence is subsequently received.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1999).  The Board must make the determination 
regarding new and material evidence before addressing the 
merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (citing Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996)).  "This is a mandatory jurisdictional 
requirement."  Butler, at 171.  If new and material has not 
been submitted, that is where the analysis "must end."  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d at 
1380.  See also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993) (reopening unlawful when new and material evidence not 
submitted).  

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the 
United States Court of Veterans Appeals United States Court 
of Veterans Appeals (redesignated on March 1, 1999, as the 
United States Court of Appeals for Veterans Claims) (Court) 
set forth a two-step analysis to be applied in determining 
whether a claim should be reopened.  The Board must first 
determine whether the evidence received since the most recent 
prior denial is new and material; if it is, the case will be 
considered reopened, and the claim will be evaluated in light 
of the entire evidence of record, both old and new.  If the 
claim is found not to be reopened, no further adjudication 
may take place.  See also Barnett v. Brown, 8 Vet. App. 1 
(1995), affirmed 83 F.3d. 1980 (Fed. Cir. 1996) (if the Board 
finds that there is no new and material evidence, it is bound 
by an express statutory mandate not to consider the merits of 
the case).  Citing the later decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F 3d. 1356 (1998) (discussed below), the Court in Elkins 
v. West, 12 Vet. App 209 (1999), added a third step to the 
process, holding that if the claim is reopened and found to 
be well grounded, the duty to assist in the development of 
the evidence to support such claim must be fulfilled.  See 
also Winters v. West, 12Vet. App 203 (1999).  

The applicable definition of new and material evidence is 
found in a VA regulation, 38 C.F.R. § 3.156(a) (1999), which 
provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

A VA regulation, 38 C.F.R. § 3.304 (1999), sets forth the 
substantive elements required to establish service connection 
for PTSD.  The version of the regulation in effect before 
March 7, 1997, provided that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation was accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f).

Effective March 7, 1997, the regulation was amended to read 
as follows:  

Service connection for PTSD requires 
medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this 
chapter, a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed 
inservice stressor actually occurred.  If 
the evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is consistent with the 
circumstances, conditions, and hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions and hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (effective May 7, 1997).  38 U.S.C.A. 
§ 1154(b) (West 1991); 

When a change occurs in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, the Board must apply the version which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Karnas v. Derwinski, 1 Vet. App. 
308(1991).  As the veteran's claim was filed long before the 
regulation was changed and the earlier version is more 
favorable to his claim, that is the version which is 
controlling in this case.  

The evidence received since the June 1996 Board decision is 
presumed to be credible for the purpose of reopening the 
claim, unless it is found to be inherently false or untrue or 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Such evidence consists 
of the following items:  (1) The April 1996 statement from 
Dr. Gadish, (2) the May 1997 statement from Mr. [redacted], (3) 
additional outpatient treatment records from the Harvard 
Community Health Plan, (4) records reporting an award of 
Social Security Administration benefits in July 1983, and (5) 
additional statements from the veteran, both in writing and 
in testimony at a personal hearing.  

With the exception of a portion of the treatment entries from 
the Harvard Community Health Plan, the above items are new in 
the sense that they have never been presented to VA 
decisionmakers in connection with the service connection 
claim.  In assessing the materiality of the new evidence, it 
is relevant that there are two components of the claimed 
disability, one involving a disorder diagnosed in the record 
primarily as schizo-affective disorder, the other involving 
PTSD.  The issue of entitlement to service connection for a 
psychiatric disorder therefore entails determinations as to 
whether schizo-affective disorder had its onset during 
military service and whether the veteran meets the regulatory 
requirements for an award of service connection for PTSD.  
See 38 C.F.R. § 3.304(f) (1999).  

The basis for the June 1996 Board decision was that the 
acquired psychiatric disorder diagnosed as schizo-affective 
disorder was not manifest until many years after separation 
from service.  With respect to this disorder, the record 
shows that although no medical evidence of psychiatric 
abnormality was manifest before the veteran's hospitalization 
in 1980, the veteran claims to have experienced his first 
hallucination and depressive episode while he was still in 
military service and to have had them continuously since 
then.  This overall scenario was the basis for his prior 
claim and has been reasserted on a number of occasions in 
support of his petition to reopen.  To the extent that the 
veteran contends that his current psychiatric disability had 
its onset during military service, his statements are not 
new; they represent mere repetition of his prior assertions.  
The allegations are cumulative of evidence before the Board 
in June 1996, and are not so significant that they need to be 
considered in order to fairly decide the merits of the claim.  

Dr. Gadish's March 1996 statement arguing in support of the 
position taken by the veteran regarding the time and 
circumstances of the onset of psychiatric symptoms is new 
because it was not previously of record, but to be material, 
it must bear directly and substantially on the merits of each 
essential element that was a basis for the prior denial.  
Evans, Id.  Dr. Gadish provides a detailed history of the 
veteran's illness in such a way as to span the lengthy time 
gap between separation from service in 1969 and the initial 
treatment by Dr. Gadish's in 1986, and it is a history which 
would, if shown to have been accurate, provide a strong 
factual foundation for his conclusion that schizo-affective 
disorder began in service.  However, there is no indication 
that this detailed account is based on evidence other than 
information received directly from the veteran that is not 
otherwise corroborated.  Evidence that is simply recorded by 
a physician is not transformed into competent medical 
evidence simply because the transcriber happens to be a 
physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).  A 
medical opinion based upon an inaccurate factual premise has 
no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  The Court has held that medical evidence based upon 
a recitation of medical history that has already been 
considered and rejected by the VA is not probative of the 
central issue in the case and is not material.  Chavarria v. 
Brown, 5 Vet. App. 468 (1993).  In light of these 
requirements of the law, the opinion by Dr. Gadish does not 
constitute material evidence sufficient to reopen the clam 
based on direct service incurrence of schizoaffective 
disorder.  

With respect to PTSD, the veteran is not a combat veteran, 
and he readily conceded as much at his July 1997 hearing.  
Lacking the status of combat veteran, his statements 
regarding events claimed as stressors for PTSD do not benefit 
from the relaxed evidentiary standards accorded to combat 
veterans.  His evidentiary assertions concerning stressors 
for PTSD are within the competence of a lay person to report, 
King v. Brown, 5 Vet. App. 19 (1993), but since he is not a 
combat veteran, his stressor allegations require 
corroboration.  The required corroboration need not 
necessarily appear in service medical records but may consist 
of "other credible evidence."  Doran v. Brown, 6 Vet.App. 283 
(1994).  

The new evidence submitted by the veteran includes a 
statement from [redacted], a service associate of the 
veteran's, that sets forth a history of events in Vietnam 
which parallels in substance the information provided by the 
veteran with regard to the events claimed as stressors for 
PTSD.  The credibility of Mr. [redacted]'s assertions is 
presumed.  Justus, id.  At the time of the June 1996 Board 
decision there was no evidence of any kind, either official 
or lay, to corroborate the veteran's allegations regarding 
on-service stressors for PTSD.  In this context, the 
statement of Mr. [redacted] to that extent serves to fill, at 
least in part, an evidentiary vacuum regarding one vital 
aspect of the veteran's claim.  By providing relevant 
information tending to satisfy the corroboration requirement, 
Mr. [redacted]'s statement constitutes new and material evidence 
for the limited purpose of reopening the PTSD claim.  

The question of whether the statement from Mr. [redacted] 
provides sufficient corroboration of the occurrence of a 
stressor to support an allowance of the claim must take place 
in the context of a review of the merits of the claim.  In 
this case, the veteran's claim has previously been found by 
the Board to be a well-grounded claim.  Since there is a 
potential for prejudice to the veteran as a result of the 
Board's adjudication of the merits in the first instance, the 
initial de novo review of the merits of the claim in light of 
all of the evidence of record should be made by the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  This determination 
will be preceded by additional evidentiary development 
necessary to satisfy the duty to assist, as outlined below.  
See Elkins, id., Winters, id.  


ORDER

The claim for service connection for a psychiatric disorder 
to include PTSD has been reopened by submission of new and 
material evidence, and such claim is well grounded.  To that 
extent only, the appeal is allowed.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

Because the claim of entitlement to service connection for 
PTSD is well grounded, the VA has a duty to assist the 
veteran in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The duty to 
assist requires that records relevant to the appeal be 
obtained and that a thorough and contemporaneous VA medical 
examination be performed under appropriate circumstances.  
Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v. 
Derwinski, 1 Vet. App. 121, 123 (1991); Lineberger v. Brown, 
5 Vet. App. 367, 369 (1993); Waddell v. Brown, 5 Vet. App. 
454 (1993).  The duty includes an examination by a specialist 
where required.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

Stressors for PTSD.  

A major area of dispute regarding the veteran's PTSD claim 
involves the occurrence of the various events claimed as 
stressors for PTSD.  The evidence necessary to establish the 
occurrence of a stressor for PTSD varies, depending on 
whether or not the veteran "was engaged in combat with the 
enemy."  Zarycki v. Brown, 6 Vet. App. 91 (1993).  
Adjudication of a PTSD claim therefore requires evaluation of 
the evidence in light of the place, type, and circumstances 
of service.  If the veteran's service involved actual combat 
with the enemy, he is entitled by virtue of 38 U.S.C.A. §  
1154(b) (West 1991) to have his claim reviewed under a 
relaxed evidentiary standard; where it is determined that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, his lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their occurrence, and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is "satisfactory" and "consistent with 
the circumstances, condition, or hardships of such service."  
Zarycki, Id., Caluza , Id.  Where it is not so determined, 
allegations about the occurrence of stressful events in 
service must be corroborated by "credible supporting 
evidence" and must not be contradicted by service records.  
38 C.F.R. § 3.304(f) (1998); Doran v. Brown, 6 Vet. App. 283, 
289 (1994); Zarycki, 6 Vet. App. at 98.  See also Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. 
Brown, 9 Vet.App. 163 (1996).  

The question of whether the veteran was exposed to a stressor 
in service is factual n nature, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  Whether the evidence establishes the occurrence of 
stressors is decided by adjudicators; if stressors are found 
to have occurred, the question of whether they were of 
sufficient gravity to cause PTSD requires a determination by 
medical professionals.  The record contains VA examination 
reports showing a diagnosis of PTSD; however, the diagnoses 
were based on history reported by the veteran without 
verification of stressors.  

Under the framework established in Zarycki, the Board must 
make an express determination as to whether the veteran 
"engaged in combat with the enemy."  In the present case, the 
veteran admitted at his hearing that he did not engage in 
combat, though the stressors are claimed to have occurred in 
the vicinity of combat.  Service records do not show that he 
was awarded medals denoting combat service or wounds received 
in action.  

In December 1994 the veteran was asked to provide additional 
information concerning the facts pertaining to his claimed 
stressor events in service.  He responded later that month 
with a description of various rocket attack incidents and a 
trip home on a plane filled with coffins.  The RO's request 
to the ESG for stressor confirmation dated January 19, 1995, 
states that the veteran's DD Form 214 and a "stressor 
letter," presumably the veteran's December 1994 reply, were 
included as attachments to the request, and the text of the 
letter, which was evidently a form letter, refers to 
inclusion of a DD Form 20, a personnel document.  However, 
review of the file leaves some question whether any or all of 
these documents were actually sent.  A DD Form 20, which was 
not a form letter, was cited by the ESG as a document which 
should be submitted in order for a further search to be 
worthwhile.  Also, the ESG response contains no reference to 
the veteran's participation in Project Counter, duty which he 
cites as an explanation for his inability to recall which 
specific unit he was assigned to at the time of the attacks, 
though duty with Project Counter was clearly shown on the 
Form 20.  The RO did not follow up the letter by resubmitting 
a copy of the Form 20.  

To ensure the likelihood of the best possible search, the 
veteran should be given another opportunity to provide 
stressor information.  Regardless of his response or lack of 
response, the RO should attempt to confirm any of the 
stressors supplied by the veteran through an additional 
inquiry to the ESG, which has now been renamed the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia, 22150.  The RO should 
ensure that a copy of DD Form 20 is attached to the request 
and that any information pertaining to attacks on personnel 
associated with Project Counter is obtained.  Thereafter, the 
RO must make a determination as to which of the stressor 
allegations are reasonably corroborated by credible 
supporting evidence.  

Sufficiency of PTSD diagnosis.  

Given the problematic aspects of this record with regard to 
documentation of stressful events in service and the 
conflicting diagnostic opinions shown in postservice medical 
records, the diagnosis of PTSD in this case requires 
scrutiny.  It is revealing that although Dr. Gadish notes the 
RO reluctance to accept a diagnosis of PTSD, he stops short 
of making that diagnosis himself, preferring schizo-affective 
disorder as a working diagnosis.  Therefore, even if the 
stressor events are ultimately confirmed, further inquiry 
into the clinical aspects of the veteran's psychiatric 
disorder is clearly necessary.  An additional VA examination 
conducted by a panel of two psychiatrists should be 
undertaken.  

In ordering a new examination, it is relevant that the Court 
concluded in Cohen v. Brown, 10 Vet.App. 128 (1997), that the 
revision of the diagnostic criteria for PTSD set forth in the 
fourth version of the  Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) incorporated a material change from 
those found in the third version (DSM-III-R) with respect to 
the criteria for a PTSD stressor.  The Court pointed out that 
the VA has adopted the (DSM-IV) criteria in amending 38 
C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 (1996) 
but that the VA is also guided by the provisions of VA 
ADJUDICATION PROCEDURE MANUAL M21-1 (Manual M21-1) which 
refer to the third revised edition of the DSM.  See e.g., 
Manual M21-1, Part VI, 11.38 (1996) (same PTSD criteria as 
DSM-III-R).  The Court took judicial notice of what it 
identified as:

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event 
and response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is 
accordingly, now a clinical 
determination for the examining mental 
health professional.  

Cohen  at 141.  The Court also noted that the regulatory 
amendments to 38 C.F.R. §§ 4.125 & 4.126, and the 
incorporation of DSM-IV, would have a potentially 
liberalizing effect in adjudicating PTSD claims, particularly 
when an individual is not a combat veteran or who is not 
shown to have "engaged in combat with the enemy".  Where the 
law or regulations change while a case is pending, the 
version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  Given the facts of this 
matter, further development is also warranted as to the 
effects, if any, of Cohen.  

The Court has held that if the record before the Board is 
inadequate, a remand is required.  Green v. Derwinski, 1 Vet. 
App. 121 (1921).  Accordingly, the case is remanded to the RO 
for the following actions:

1.  The RO and any physician to whom 
this case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  Following any response or lack of 
response by the veteran to the above 
inquiry, the RO should contact the 
USASCRUR and request assistance in 
documenting the claimed stressor events 
through all official sources.  The 
request should incorporate all stressor 
information provided by the veteran and 
attach a copy of the DD Form 20 
previously requested by the ESG.  
Information relating to attacks on 
Project Counter personnel should be 
requested.  

3.  The veteran should be given an 
opportunity to identify any additional 
medical providers, either Government or 
private, including both physicians and 
institutions (hospitals or clinics), 
from which he has received examination 
or psychiatric treatment throughout the 
entire period since service.  Upon 
receipt of proper authorization, the RO 
should attempt to obtain all available 
documentation from the providers 
identified by the veteran.

4.  After completion of the foregoing, 
including all needed followup actions, 
the RO should review the entire record 
and make a formal determination for the 
record as to which of the claimed 
stressor events for PTSD is reasonably 
corroborated by credible supporting 
evidence.  

5.  The veteran should then be afforded 
a VA psychiatric examination by a board 
of two qualified psychiatrists who have 
not previously examined him, if 
available, in order to determine the 
nature and etiology of all psychiatric 
disorder(s).  The claims file and a 
separate copy of this remand must be 
made available to the examiners for use 
in conjunction with the examination.  
All indicated tests and studies should 
be performed.  The purpose of the 
examination is to obtain a precise 
diagnosis of the veteran's psychiatric 
pathology and of the relationship, if 
any, between such pathology and military 
service, based upon an accurate set of 
factual premises.  Following the 
examination and review of the record, 
the physicians should address the 
following question with these purposes 
in mind:  

What are the current Axis I and 
II diagnoses, if any?  With 
respect to the question of 
whether PTSD due to service is 
present, only the events cited 
by the RO as corroborated by 
reasonable supporting evidence 
may be deemed to be verified 
for diagnostic purposes.  In 
other words, claims of exposure 
to constant shelling or other 
similar events reported by the 
veteran but not corroborated by 
official sources or other 
credible evidence may not be 
considered as a basis for the 
diagnosis.  With respect to 
events in service that are 
certified by the RO to be 
substantiated, the physicians 
should comment upon whether 
they meet the diagnostic 
criteria requirements for a 
"stressor," and if so, whether 
the remainder of the criteria 
for PTSD due to service are 
met.  In this context, the 
physicians may address whether 
the changes in the criteria 
from DSM-IIIR and DSM-IV are 
significant in the context of 
this claim.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (1996), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet.App. 566 (1991).  

6.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it 
complies with the specifications set 
forth in this remand.  If all of the 
requested information has not been 
provided, the report should be returned 
to the examiner pursuant to 
38 C.F.R. § 4.2 (1999).  If this is 
necessary, the panel should be given an 
opportunity to amend the report without 
reexamining the veteran but should be 
free to schedule a reexamination if 
necessary.




7. After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re- 
adjudicate the issue of entitlement to 
service connection for PTSD, that issue 
with consideration of all relevant laws 
and regulations to include 38 C.F.R. § 
3.304(f) (1999) and the diagnostic 
criteria of DSM-III-R and DSM-IV.  7.  
If any of the foregoing determinations 
is adverse to the veteran, a 
supplemental statement of the case 
should be prepared and the veteran and 
his representative should be allowed a 
reasonable period of time for reply.

Thereafter, the appeal should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information and comply 
with the requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted as to any issue on appeal.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 


- 24 -



- 1 -


